UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


 In re:                                                    Case No. 19-20905-PRW

 THE DIOCESE OF ROCHESTER,                                 Chapter 11

           Debtor.



              EX PARTE MOTION TO ADMIT MITCHELL GARABEDIAN
                         AS COUNSEL PRO HAC VICE

          Attorney Mitchell Garabedian hereby moves this Honorable Court for an order

allowing the admission of movant as attorney pro hac vice, to participate in any and all

proceedings relative to the above-captioned matter on behalf of Creditors Bernardo

Benitez, Victor Burgos, Guy Cruz, James Drum, Carol DuPré, Michael Fennell, John

McHugh, Gerardo Reyes, Bernabé Rivera, Victor Rivera, and Howard Thomas, as well as

other Creditors of the Debtor who have retained the Law Offices of Mitchell Garabedian

to represent them. Attorney Garabedian is a member in good standing of the Bar of the

Commonwealth of Massachusetts and the United States District Court for the District of

Massachusetts.

          In support of this motion, movant files herewith Affidavit in Support of Ex Parte

Motion to Admit Mitchell Garabedian as Counsel Pro Hac Vice.

          WHEREFORE, Mitchell Garabedian respectfully requests admission to practice,

pro hac vice, before this Court for the purpose of representing Creditors Bernardo Benitez,

Victor Burgos, Guy Cruz, James Drum, Carol DuPré, Michael Fennell, John McHugh,



                                             -1-

  Case 2-19-20905-PRW, Doc 101, Filed 10/18/19, Entered 10/18/19 12:19:28,
                   Description: Main Document , Page 1 of 2
Gerardo Reyes, Bernabé Rivera, Victor Rivera, and Howard Thomas, as well as other

Debtor’s Creditors who have retained the Law Offices of Mitchell Garabedian to

represent them in the above-captioned action.


                                                      Respectfully submitted,

                                                /s/ Mitchell Garabedian
Dated: October 17, 2019                         Mitchell Garabedian
                                                mgarabedian@garabedianlaw.com
                                                Law Offices of Mitchell Garabedian
                                                100 State Street, 6th Floor
                                                Boston, MA 02109
                                                Phone: (617) 523-6250




                                         -2-

  Case 2-19-20905-PRW, Doc 101, Filed 10/18/19, Entered 10/18/19 12:19:28,
                   Description: Main Document , Page 2 of 2
